 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
     JOSE MAGANA, individually and as            CASE NO.: CV19-03631-CAS (AGRx)
11   successor in interest to Omar Magana,          Hon. Christina A. Snyder, Ctrm. 8D, 8th Fl.
12                                                  Hon. Mag. Alicia G. Rosenberg, Ctrm. 550, 5th Fl.
                  PLAINTIFF,
13   v.
                                                 PROTECTIVE ORDER RE:
14   CITY OF LOS ANGELES, a                      DISCLOSURE OF CONFIDENTIAL
     municipality; and DOES 1-10,                INFORMATION
15   inclusive,
16                  DEFENDANT.
17
18
19                                  ORDER ON STIPULATION
20         The Court, finding good cause, Orders as follows:
21 1.      A.    PURPOSES AND LIMITATIONS
22         Discovery in this action is likely to involve production of confidential,
23 proprietary or private information for which special protection from public disclosure
24 and from use for any purpose other than prosecuting this litigation may be warranted.
25 Accordingly, the parties hereby stipulate to and petition the Court to enter the following
26 Stipulated Protective Order. The parties acknowledge that this Order does not confer
27 blanket protections on all disclosures or responses to discovery and that the protection
28 it affords from public disclosure and use extends only to the limited information or


                                                1
 1 items that are entitled to confidential treatment under the applicable legal principles.
 2
 3         B.     GOOD CAUSE STATEMENT
 4         This action involves the City of Los Angeles and members of the Los Angeles
 5 Police Department. Plaintiff is seeking materials and information that Defendants the
 6 City of Los Angeles et al. (“City”) maintains as confidential, such as personnel files of
 7 the police officers involved in this incident, Internal Affairs materials and information,
 8 video recordings, audio recordings, Force Investigation Division materials and
 9 information and other administrative materials and information currently in the
10 possession of the City and which the City believes need special protection from public
11 disclosure and from use for any purpose other than prosecuting this litigation. Plaintiff
12 is also seeking official information contained in the personnel files of the police officers
13 involved in the subject incident, which the City maintains as strictly confidential and
14 which the City believes need special protection from public disclosure and from use for
15 any purpose other than prosecuting this litigation.
16         The City asserts that the confidentiality of the materials and information sought
17 by Plaintiff is recognized by California and federal law, as evidenced inter alia by
18 California Penal Code section 832.7 and Kerr v. United States Dist. Ct. for N.D. Cal.,
19 511 F.2d 192, 198 (9th Cir. 1975), aff'd, 426 U.S. 394 (1976). The City has not publicly
20 released the materials and information referenced above except under protective order
21 or pursuant to a court order, if at all. These materials and information are of the type
22 that has been used to initiate disciplinary action against Los Angeles Police Department
23 (“LAPD”) officers, and has been used as evidence in disciplinary proceedings, where
24 the officers’ conduct was considered to be contrary to LAPD policy.
25         The City contends that absent a protective order delineating the responsibilities
26 of nondisclosure on the part of the parties hereto, there is a specific risk of unnecessary
27 and undue disclosure by one or more of the many attorneys, secretaries, law clerks,
28 paralegals and expert witnesses involved in this case, as well as the corollary risk of


                                                 2
 1 embarrassment, harassment and professional and legal harm on the part of the LAPD
 2 officers referenced in the materials and information.
 3          The City also contends that the unfettered disclosure of the materials and
 4 information, absent a protective order, would allow the media to share this information
 5 with potential jurors in the area, impacting the rights of the City herein to receive a fair
 6 trial.
 7          Accordingly, to expedite the flow of information, to facilitate the prompt
 8 resolution of disputes over confidentiality of discovery materials, to adequately protect
 9 information the parties are entitled to keep confidential, to ensure that the parties are
10 permitted reasonable necessary uses of such material in preparation for and in the
11 conduct of trial, to address their handling at the end of the litigation, and serve the ends
12 of justice, a protective order for such information is justified in this matter. It is the
13 intent of the parties that information will not be designated as confidential for tactical
14 reasons and that nothing be so designated without a good faith belief that it has been
15 maintained in a confidential, non-public manner, and there is good cause why it should
16 not be part of the public record of this case.
17
18          C.    ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER
19                SEAL
20          The parties agree that any pleadings, motions, briefs, declarations, stipulations,
21 exhibits or other written submissions to the Court in this litigation which contain or
22 incorporate Confidential Material shall be lodged with an application and/or joint
23 stipulation to file the papers or the portion thereof containing the Confidential Material,
24 under seal.
25          The parties agree that they will meet and confer regarding the necessity of
26 seeking an order from the Court filing under seal any pleadings, motions, briefs,
27 declarations, stipulations, exhibits or other documents and/or materials at least five (5)
28 days prior to filing any application and/or joint stipulation to file under seal.


                                                 3
 1         The parties further acknowledge, as set forth in Section 12.3, below, that this
 2 Stipulated Protective Order does not automatically entitle them to file confidential
 3 information under seal and that Local Civil Rule 79-5 sets forth the procedures that
 4 must be followed and the standards that will be applied when a party seeks permission
 5 from the Court to file material under seal.
 6
 7 2.      DEFINITIONS
 8         2.1   Action: Jose Magana v. City of Los Angeles, et al. CV19-03631 CAS
 9 (AGRx).
10         2.2   Challenging Party: a Party or Non-Party that challenges the designation
11 of information or items under this Order.
12         2.3   “CONFIDENTIAL” Information or Items: information (regardless of
13 how it is generated, stored or maintained) or tangible things that qualify for protection
14 under Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
15 Statement.     This also includes (1) any information copied or extracted from the
16 Confidential information; (2) all copies, excerpts, summaries, abstracts or compilations
17 of Confidential information; and (3) any testimony, conversations, or presentations that
18 might reveal Confidential information.
19         2.4   Counsel: Counsel of record for the parties to this civil litigation and their
20 support staff.
21         2.5   Designating Party: a Party or Non-Party that designates information or
22 items that it produces in disclosures or in responses to discovery as
23 “CONFIDENTIAL.”
24         2.6   Disclosure or Discovery Material: all items or information, regardless
25 of the medium or manner in which it is generated, stored, or maintained (including,
26 among other things, testimony, transcripts, and tangible things), that are produced or
27 generated in disclosures or responses to discovery in this matter
28 / / /


                                                 4
 1         2.7   Expert: a person with specialized knowledge or experience in a matter
 2 pertinent to the litigation who has been retained by a Party or its counsel to serve as an
 3 expert witness or as a consultant in this Action.
 4         2.8   Final Disposition: when this Action has been fully and completely
 5 terminated by way of settlement, dismissal, trial, appeal and/or remand to state court.
 6         2.9   House Counsel: attorneys other than Counsel (as defined in paragraph
 7 2.4) and who are employees of a party to this Action.
 8         2.10 Non-Party: any natural person, partnership, corporation, association or
 9 other legal entity not named as a Party to this action.
10         2.11 Outside Counsel of Record: attorneys who are not employees of a party
11 to this Action but are retained to represent or advise a party to this Action and have
12 appeared in this Action on behalf of that party or are affiliated with a law firm that has
13 appeared on behalf of that party, and includes support staff.
14         2.12 Party: any party to this Action, including all of its officers, directors,
15 boards, departments, divisions, employees, consultants, retained experts, and Outside
16 Counsel of Record (and their support staffs).
17         2.13 Producing Party: a Party or Non-Party that produces Disclosure or
18 Discovery Material in this Action.
19         2.14 Professional Vendors: persons or entities that provide litigation support
20 services (e.g., photocopying, videotaping, translating, preparing exhibits or
21 demonstrations, and organizing, storing, or retrieving data in any form or medium) and
22 their employees and subcontractors.
23         2.15 Protected Material: any Disclosure or Discovery Material that is
24 designated as “CONFIDENTIAL.”
25         2.16 Receiving Party: a Party that receives Disclosure or Discovery Material
26 from a Producing Party.
27
28 3.      SCOPE


                                                5
 1         The protections conferred by this Stipulation and Order cover not only Protected
 2 Material (as defined above), but also (1) any information copied or extracted from
 3 Protected Material; (2) all copies, excerpts, abstracts, summaries, or compilations of
 4 Protected Material; and (3) any testimony, conversations, or presentations by Parties or
 5 their Counsel that might reveal Protected Material.
 6         Any use of Protected Material at trial shall be governed by the orders of the trial
 7 judge. This Order does not govern the use of Protected Material at trial.
 8
 9 4.      DURATION
10         Once a trial commences in this Action, information that was designated as
11 CONFIDENTIAL or maintained pursuant to this protective order and that is introduced
12 or admitted as an exhibit at trial becomes public and will be presumptively available to
13 all members of the public, including the press, unless compelling reasons supported by
14 specific factual findings to proceed otherwise are made to the trial judge in advance of
15 the trial. See Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1180-81 (9th
16 Cir. 2006) (distinguishing “good cause” showing for sealing documents produced in
17 discovery from “compelling reasons” standard when merits-related documents are part
18 of court record). Accordingly, the terms of this protective order do not extend beyond
19 the commencement of the trial as to the CONFIDENTIAL information and materials
20 introduced or admitted as an exhibit at trial.
21
22 5.      DESIGNATING PROTECTED MATERIAL
23         5.1    Exercise of Restraint and Care in Designating Material for Protection.
24         Each Party or Non-Party that designates information or items for protection under
25 this Order must take care to limit any such designation to specific material that qualifies
26 under the appropriate standards. The Designating Party must designate for protection
27 only those parts of material, documents, items or oral or written communications that
28 qualify so that other portions of the material, documents, items or communications for


                                                6
 1 which protection is not warranted are not swept unjustifiably within the ambit of this
 2 Order.
 3         Mass, indiscriminate or routinized designations are prohibited. Designations that
 4 are shown to be clearly unjustified or that have been made for an improper purpose
 5 (e.g., to unnecessarily encumber the case development process or to impose
 6 unnecessary expenses and burdens on other parties) may expose the Designating Party
 7 to sanctions.
 8         If it comes to a Designating Party’s attention that information or items that it
 9 designated for protection do not qualify for protection, that Designating Party must
10 promptly notify all other Parties that it is withdrawing the inapplicable designation.
11
12         5.2     Manner and Timing of Designations. Except as otherwise provided in
13 this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
14 stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
15 under this Order must be clearly so designated before the material is disclosed or
16 produced.
17         Designation in conformity with this Order requires:
18         (a) for information in documentary form (e.g., paper or electronic documents,
19 but excluding transcripts of depositions or other pretrial or trial proceedings), that the
20 Producing Party affix at a minimum, the legend “CONFIDENTIAL” or words of a
21 similar effect, and that includes the case name and case number (hereinafter
22 “CONFIDENTIAL legend”), to each page that contains protected material. If only a
23 portion of the material on a page qualifies for protection, the Producing Party also must
24 clearly identify the protected portion(s) (e.g., by making appropriate markings in the
25 margins).
26         A Party or Non-Party that makes original documents available for inspection
27 need not designate them for protection until after the inspecting Party has indicated
28 which documents it would like copied and produced. During the inspection and before


                                                7
 1 the designation, all of the material made available for inspection shall be deemed
 2 “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
 3 copied and produced, the Producing Party must determine which documents, or
 4 portions thereof, qualify for protection under this Order. Then, before producing the
 5 specified documents, the Producing Party must affix the “CONFIDENTIAL legend” to
 6 each page that contains Protected Material. If only a portion of the material on a page
 7 qualifies for protection, the Producing Party also must clearly identify the protected
 8 portion(s) (e.g., by making appropriate markings in the margins).
 9         (b) for testimony given in depositions that the Designating Party identifies the
10 Disclosure or Discovery Material on the record, before the close of the deposition all
11 protected testimony.
12         (c) for information produced in some form other than documentary and for any
13 other tangible items, that the Producing Party affix in a prominent place on the exterior
14 of the container or containers in which the information is stored the legend
15 “CONFIDENTIAL.”           If only a portion or portions of the information warrants
16 protection, the Producing Party, to the extent practicable, shall identify the protected
17 portion(s).
18
19         5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
20 failure to designate qualified information or items does not, standing alone, waive the
21 Designating Party’s right to secure protection under this Order for such material. Upon
22 timely correction of a designation, the Receiving Party must make reasonable efforts to
23 assure that the material is treated in accordance with the provisions of this Order.
24
25 6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
26         6.1   Timing of Challenges.        Any Party or Non-Party may challenge a
27 designation of confidentiality at any time that is consistent with the Court’s Scheduling
28 Order.


                                                8
 1         6.2   Meet and Confer.       The Challenging Party shall initiate the dispute
 2 resolution process under Local Rule 37.1 et seq.
 3         6.3   The burden of persuasion in any such challenge proceeding shall be on the
 4 Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,
 5 to harass or impose unnecessary expenses and burdens on other parties) may expose the
 6 Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn
 7 the confidentiality designation, all parties shall continue to afford the material in
 8 question the level of protection to which it is entitled under the Producing Party’s
 9 designation until the Court rules on the challenge.
10
11 7.      ACCESS TO AND USE OF PROTECTED MATERIAL
12         7.1   Basic Principles. A Receiving Party may use Protected Material that is
13 disclosed or produced by another Party or by a Non-Party in connection with this Action
14 only for prosecuting, defending or attempting to settle this Action. Such Protected
15 Material may be disclosed only to the categories of persons and under the conditions
16 described in this Order. When the Action has been terminated, a Receiving Party must
17 comply with the provisions of section 13 below (FINAL DISPOSITION).
18         Protected Material must be stored and maintained by a Receiving Party at a
19 location and in a secure manner that ensures that access is limited to the persons
20 authorized under this Order.
21
22         7.2   Disclosure of “CONFIDENTIAL” Information or Items.                 Unless
23 otherwise ordered by the court or permitted in writing by the Designating Party, a
24 Receiving Party may disclose any information or item designated “CONFIDENTIAL”
25 only to:
26         (a) the Receiving Party’s Counsel of Record in this Action, as well as employees
27 of said Counsel of Record to whom it is reasonably necessary to disclose the
28 information for this Action;


                                               9
 1         (b) Experts (as defined in this Order) of the Receiving Party to whom disclosure
 2 is reasonably necessary for this Action and who have signed the “Acknowledgment and
 3 Agreement to Be Bound” (Exhibit A);
 4         (c) the court and its personnel;
 5         (e) court reporters and their staff;
 6         (e) professional jury or trial consultants, mock jurors, and Professional Vendors
 7 to whom disclosure is reasonably necessary for this Action and who have signed the
 8 “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 9         (f) the author or recipient of a document containing the information or a
10 custodian or other person who otherwise possessed or knew the information;
11         (g) during their depositions, witnesses, and attorneys for witnesses, in the Action
12 to whom disclosure is reasonably necessary provided: (1) the deposing party requests
13 that the witness sign the form attached as Exhibit A hereto; and (2) they will not be
14 permitted to keep any confidential information unless they sign the “Acknowledgment
15 and Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the Designating
16 Party or ordered by the court. Pages of transcribed deposition testimony or exhibits to
17 depositions that reveal Protected Material may be separately bound by the court reporter
18 and may not be disclosed to anyone except as permitted under this Stipulated Protective
19 Order; and
20         (h) any mediator or settlement officer, and their supporting personnel, mutually
21 agreed upon by any of the parties engaged in settlement discussions and who have
22 signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A).
23         7.3.   Counsel making the disclosure to any qualified person described herein
24 shall retain the original executed copy of the Nondisclosure Agreement until sixty (60)
25 days after this litigation has become final, including any appellate review, and
26 monitoring of an injunction. Counsel for the Receiving Party shall maintain all signed
27 Nondisclosure Agreements and shall produce the original signature page upon
28 reasonable written notice from opposing counsel.          If an issue arises regarding a


                                                  10
 1 purported unauthorized disclosure of Confidential Information, upon noticed motion of
 2 contempt filed by the Designating Party, counsel for the Receiving Party may be
 3 required to file the signed Nondisclosure Agreements, as well as a list of the disclosed
 4 materials, in camera with the Court having jurisdiction of the Stipulation.
 5
 6 8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
 7         IN OTHER LITIGATION
 8         If a Party is served with a subpoena or a court order issued in other litigation that
 9 compels disclosure of any information or items designated in this Action as
10 “CONFIDENTIAL,” that Party must:
11         (a) promptly notify in writing the Designating Party. Such notification shall
12         include a copy of the subpoena or court order;
13         (b) promptly notify in writing the party who caused the subpoena or order to
14         issue in the other litigation that some or all of the material covered by the
15         subpoena or order is subject to this Protective Order. Such notification shall
16         include a copy of this Stipulated Protective Order; and
17         (c) cooperate with respect to all reasonable procedures sought to be pursued by
18         the Designating Party whose Protected Material may be affected.
19
20         The Party served with the subpoena or court order shall not produce any
21 information designated in this action as “CONFIDENTIAL”, unless the Party has
22 obtained the Designating Party’s permission or an order from the court from which the
23 subpoena or order issued.        Nothing in these provisions should be construed as
24 authorizing or encouraging a Receiving Party in this Action to disobey a lawful
25 directive from another court.
26 / / /
27 / / /
28 / / /


                                                11
 1 9.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
 2         PRODUCED IN THIS LITIGATION
 3         (a) The terms of this Order are applicable to information produced by a Non-
 4 Party in this Action and designated as “CONFIDENTIAL.” Such information produced
 5 by Non-Parties in connection with this litigation is protected by the remedies and relief
 6 provided by this Order. Nothing in these provisions should be construed as prohibiting
 7 a Non-Party from seeking additional protections.
 8         (b) In the event that a Party is required, by a valid discovery request, to produce
 9 a Non-Party’s confidential information in its possession, and the Party is subject to an
10 agreement with the Non-Party not to produce the Non-Party’s confidential information,
11 then the Party shall:
12               (1) promptly notify in writing the Requesting Party and the Non-Party that
13         some or all of the information requested is subject to a confidentiality agreement
14         with a Non-Party;
15               (2)   promptly provide the Non-Party with a copy of the Stipulated
16         Protective Order in this Action, the relevant discovery request(s), and a
17         reasonably specific description of the information requested; and
18               (3) make the information requested available for inspection by the Non-
19         Party, if requested.
20         (c) If the Non-Party fails to seek a protective order from this court within 14
21 days of receiving the notice and accompanying information, the Receiving Party may
22 produce the Non-Party’s confidential information responsive to the discovery request.
23 If the Non-Party timely seeks a protective order, the Receiving Party shall not produce
24 any information in its possession or control that is subject to the confidentiality
25 agreement with the Non-Party before a determination by the court. Absent a court order
26 to the contrary, the Non-Party shall bear the burden and expense of seeking protection
27 in this court of its Protected Material.
28 / / /


                                                12
 1 10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 2         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 3 Protected Material to any person or in any circumstance not authorized under this
 4 Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
 5 the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
 6 all unauthorized copies of the Protected Material, (c) inform the person or persons to
 7 whom unauthorized disclosures were made of all the terms of this Order, and (d) request
 8 such person or persons to execute the “Acknowledgment and Agreement to Be Bound”
 9 that is attached hereto as Exhibit A.
10
11 11.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
12         PROTECTED MATERIAL
13         When a Producing Party gives notice to Receiving Parties that certain
14 inadvertently produced material is subject to a claim of privilege or other protection,
15 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
16 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
17 may be established in an e-discovery order that provides for production without prior
18 privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
19 parties reach an agreement on the effect of disclosure of a communication or
20 information covered by the attorney-client privilege or work product protection, the
21 parties may incorporate their agreement in the stipulated protective order submitted to
22 the court.
23
24 12.     MISCELLANEOUS
25         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
26 person to seek its modification by the Court in the future.
27         12.2 Right to Assert Other Objections. By stipulating to the entry of this
28 Protective Order, no Party waives any right it otherwise would have to object to


                                                13
 1 disclosing or producing any information or item on any ground not addressed in this
 2 Stipulated Protective Order. Similarly, no Party waives any right to object on any
 3 ground to use in evidence of any of the material covered by this Protective Order.
 4         12.3 Filing Protected Material. A Party that seeks to file under seal any
 5 Protected Material must comply with Local Civil Rule 79-5. Protected Material may
 6 only be filed under seal pursuant to a court order authorizing the sealing of the specific
 7 Protected Material at issue. If a Party’s request to file Protected Material under seal is
 8 denied by the court, then the Receiving Party may file the information in the public
 9 record unless otherwise instructed by the court.
10
11 13.     FINAL DISPOSITION
12         After the FINAL DISPOSITION of this Action, as defined in paragraph 2.8,
13 within 30 days of a written request by the Designating Party, each Receiving Party must
14 return all Protected Material to the Producing Party. As used in this subdivision, “all
15 Protected Material” includes all copies, abstracts, compilations, summaries, and any
16 other format reproducing or capturing any of the Protected Material. The Receiving
17 Party must submit a written certification to the Producing Party (and, if not the same
18 person or entity, to the Designating Party) by the 30 day deadline that (1) identifies (by
19 category, where appropriate) all the Protected Material that was returned and (2) affirms
20 that the Receiving Party has not retained any copies, abstracts, compilations, summaries
21 or any other format reproducing or capturing any of the Protected Material.
22 / / /
23 / / /
24 / / /
25 / / /
26 / / /
27 / / /
28 / / /


                                               14
1 14.     VIOLATION
2         Any violation of this Order may be punished by appropriate measures including,
3 without limitation, contempt proceedings and/or monetary sanctions.
4
5         IT IS SO ORDERED.
6
7
8 Dated: January 30, 2020 By: ___________________________________________
9                                   HONORABLE ALICIA G. ROSENBERG
10                                  UNITED STATES MAGISTRATE JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              15
 1                                    ATTACHMENT “A”
 2                            NONDISCLOSURE AGREEMENT

 3
 4                I, __________________________do solemnly swear that I am fully

 5 familiar with the terms of the Protective Order entered in Jose Magana v. City of Los
 6 Angeles, et al , United States District Court for the Central District of California, Central
 7 Division, Case No. CV19-03631 CAS (AGRx), and hereby agree to comply with and be
 8 bound by the terms and conditions of said Order. I hereby consent to the jurisdiction of
 9 the United States District Court for the Central District of California for purposes of
10 enforcing this Order.
11
           Dated:                         Signed:
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
